Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Mark Van Pemis, who has been disciplined in the State of Hawaii, is suspended from the practice of law for three months in the State of Illinois. Suspension effective October 15, 2004. Respondent Mark Van Pemis shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.